THREADGILL, Acting Chief Judge.
Anthony Lee Carroll appeals the summary denial of his petition for writ of error coram nobis. We affirm.
Carroll alleged in his petition that his pleas entered in three different cases in 1992 were involuntary. He claimed that neither his attorney nor the sentencing court assured that he understood the nature of the charges against him or the consequences of his pleas. He also alleged that a factual basis for the charges was not put on the record.
Carroll’s petition is vague and concluso-ry. He did not identify any prejudice that arose from the alleged deficiencies in the plea colloquy and he provided absolutely no reason why these deficiencies in his plea colloquy were unknown to him at the time he entered his pleas. The denial of his petition is affirmed because the allegations upon which his petition is based were or should have been known at the time he entered his pleas. See State v. Perry, 786 So.2d 554 (Fla.2001).
Affirmed.
GREEN and DAVIS, JJ., concur.